DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Response to Arguments
The Applicant’s arguments are persuasive. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a method for sensing light, comprising: receiving light in a light sensitive element and generating a signal indicative of an amount of light received by generating a stream of pulses of which a temporal density of the pulses is indicative of the amount of light received; operating a display having a duty cycle, wherein the duty cycle includes a first portion in which the display is operated to emit light and a second portion in which the display is operated to not emit light; counting of the pulses generated during the at least one sub-frame; another counting of the pulses generated during an observation window, wherein the observation window is determined in dependence on the duty cycle such that when the duty cycle has a first rate or lower than a predetermined rate, the observation window is determined to be active during the first portion of the duty cycle, and when the duty cycle has a second rate higher than the predetermined rate, the observation window is determined to be active during the second portion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621